Citation Nr: 0501403	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-35 194	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to service connection for residuals of a right 
knee strain.




ATTORNEY FOR THE BOARD

Marsha J. O'Mara, Associate Counsel



INTRODUCTION

The appellant had four weeks of Reserve Officer Training 
Corps field training in July 1999.  Any additional service 
has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the appellant was scheduled to appear 
before a Veterans Law Judge at the RO in December 2004.  The 
appellant failed to appear for his hearing, and did not 
thereafter request that his hearing be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  

The Board notes that in his November 2003 substantive appeal, 
the appellant identified a private physician who had examined 
and treated his right knee.  Although the RO subsequently 
contacted the appellant and advised him of the evidence and 
information necessary to substantiate his claim, the 
appellant was not specifically requested to provide the 
necessary authorization to allow the RO to obtain records 
from the identified private provider.  

The Board also notes that in December 2001, a VA examiner 
provided no diagnosis pertaining to the appellant's right 
knee, indicating that the examination was normal.  However, 
he continued by indicating that the appellant's pain was 
likely due to the in-service injury.  The Board concludes 
that an additional examination to determine the nature, 
extent and etiology of any currently present knee disability 
is warranted.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should send the appellant a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The RO should attempt to verify, 
through official channels, the 
appellant's periods of military service.

3.  The RO should contact the appellant 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, who treated him for a right 
knee disorder since July 1999.  After the 
appellant has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the appellant, a notation to that effect 
should be inserted in the file.  The 
appellant is to be notified of 
unsuccessful efforts in this regard, in 
order that he be provided the opportunity 
to obtain and submit those records for VA 
review. 

4.  Upon completion of the above 
development, the RO should schedule the 
appellant for a VA examination to 
determine the nature and etiology of any 
currently present right knee strain.  The 
appellant should be properly notified of 
the date, time and location of the 
examination.  The claims folders must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the appellant.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present right knee 
disability is etiologically related to 
the appellant's military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  When the above development has been 
completed, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the appellant an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



